First, Villa contends that the district court erred by denying

                  his claim that counsel was ineffective for failing to investigate before
                  permitting him to plead guilty. Specifically, Villa contends that counsel

                  should have interviewed his children, who would have explained that the

                  victim, Villa's wife, exaggerated the extent of the incidents and suffered
                  from bipolar disorder. The district court denied this claim as belied by the

                  record because evidence was presented that counsel interviewed Villa's
                  eldest child and attempted to interview his younger children but was
                  prevented from doing so by their mother. The district court also concluded

                  that Villa failed to demonstrate prejudice because he failed to establish

                  that, but for counsel's failure to interview the younger children, he would
                  not have pleaded guilty and would have proceeded to trial. See Molina v.
                  State, 120 Nev. 185, 192, 87 P.3d 533, 538 (2004). We conclude that the

                  district court did not err by denying this claim.

                              Second, Villa contends that the district court erred by denying
                  his claim that counsel was ineffective for failing to file "potentially
                  meritorious pretrial motions." Specifically, Villa asserts that counsel

                  should have filed a motion requesting a psychological evaluation of the
                  victim.' The district court concluded that filing the motion would have


                        'Villa also asserts that counsel should have filed motions
                  "challenging the multiplicity of charges and/or the prosecutor's abuse of
                  discretion during the charging decision." Villa fails to explain which
                  charges were duplicitous or how the prosecutor abused her discretion,
                  therefore, we decline to consider these contentions. See Maresca v. State,
                  103 Nev. 669, 673, 748 P.2d 3, 7 (1987).


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    me
                been futile as this court has never recognized the right of a defendant to

                move for a psychological examination of a domestic violence victim, and

                even assuming otherwise, the motion would not have been granted under

                the circumstances. See Abbott v. State, 122 Nev. 715, 724, 138 P.3d 462,

                468 (2006) (explaining the factors a court must consider in determining

                whether a defendant has demonstrated a compelling need for a

                psychological examination of a sex-offense victim); see also Donovan v.

                State, 94 Nev. 671, 675, 584 P.2d 708, 711 (1978) (counsel is not ineffective

                for declining to file futile motions). "Moreover, Villa failed to demonstrate

                that a psychological examination would have revealed information which

                would have caused him to reject the plea. See Molina, 120 Nev. at 192, 87

                P.3d at 538. We conclude that the district court did not err by denying

                this claim.

                              Third, Villa contends that the district court erred by denying

                his claim that counsel and her supervisor were ineffective for "imply[ing]

                to him that he would receive a lesser sentence than he actually received."

                The district court denied this claim because it found Villa's testimony that

                he was led to believe he would receive a more lenient sentence to be less

                credible than counsels' testimony to the contrary. The district court also

                concluded that this claim was contradicted by the guilty plea agreement

                and canvass, wherein Villa affirmed that he had not been promised a

                particular sentence and understood that sentencing was up to the court.

                Finally, the district court concluded that Villa failed to demonstrate

                prejudice because he had significantly reduced his exposure at sentencing

SUPREME COURT
       OF
    NEVADA
                                                      3
(0) 947A    e
                by pleading guilty and failed to demonstrate he would have rather
                proceeded to trial. We conclude that the district court did not err by

                denying this claim.
                            Having considered Villa's contentions and concluded that they

                lack merit, we
                            ORDER the judgi lent of the district court AFFIRMED.



                                                                                J.
                                                  Pickering


                                                    —asi21                      J.
                                                  Parraguirre


                                                                                J.



                cc: Hon. Elizabeth Goff Gonzalez, District Judge
                     Terrence M. Jackson
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A